Opinions of the United
2009 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


2-5-2009

USA v. Juan Hidalgo
Precedential or Non-Precedential: Non-Precedential

Docket No. 08-1807




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2009

Recommended Citation
"USA v. Juan Hidalgo" (2009). 2009 Decisions. Paper 1918.
http://digitalcommons.law.villanova.edu/thirdcircuit_2009/1918


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2009 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                 NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                      ___________

                                      No. 08-1807
                                      ___________


                           UNITED STATES OF AMERICA

                                           v.

                                   JUAN HIDALGO,

                                            Appellant

                                      ___________

           ON APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
                       (D.C. Criminal No. 1:02-cr-0261-08)
                 District Judge: The Honorable Sylvia H. Rambo.

                                      ___________

                      Submitted Under Third Circuit LAR 34.1(a)
                                  January 16, 2009

             BEFORE: SLOVITER, BARRY, and SILER,* Circuit Judges.




                                (Filed: February 5, 2009)




        *The Honorable Eugene E. Siler, Jr., Senior Circuit Judge for the United States
Court of Appeals for the Sixth Circuit, sitting by designation.
                                       ___________

                               OPINION OF THE COURT
                                    ___________


SILER, Circuit Judge.

       Appellant, Juan Hidalgo, entered a plea of guilty to unlawful distribution of heroin in

violation of 21 U.S.C. § 841(a)(1), and on January 13, 2004, he was sentenced to 97 months

imprisonment. Hidalgo appeals the District Court’s denial of his motion to reduce his

sentence.1 We will affirm.

                                              I.

       According to his presentence investigation report (“PIR”), the offense level was 26.

Based on his prior criminal history, Hidalgo had four criminal history points for a category

III. Three of his four criminal history points stemmed from convictions of harassment.

Under the Guidelines, Hidalgo’s recommended sentencing range was 78 to 97 months

imprisonment, so the sentence was within the Guidelines.

       On November 1, 2007, the Sentencing Commission released Amendment 709 to the

United States Sentencing Guidelines Manual. The pertinent section of Amendment 709

amended application note 12 to § 4A1.2(c)(1), which guides the courts’ analysis of

misdemeanor offenses for the purposes of setting the appropriate criminal history category.




        1
         We have jurisdiction to hear this appeal pursuant to 28 U.S.C. § 1291 and 18
U.S.C. § 3742(a).

                                              2
United States Sentencing Commission, Guidelines Manual, § 4A1.2, comment. (n. 12) (2008)

(hereinafter “USSG”).

       On February 1, 2008, Hidalgo moved, pro se, for a reduction of sentence pursuant to

18 U.S.C. § 3582(c)(2), alleging that Amendment 709 to the Guidelines clarified the manner

in which some similar misdemeanor offenses were to be considered in calculating his

criminal history. Specifically, Hidalgo argued that his convictions for harassment were

similar to the offense of disorderly conduct listed in § 4A1.2(c)(1), which does not carry

criminal history points.     Hidalgo claimed that Amendment 709 should be applied

retroactively and, consequently, his recommended Guidelines range should be reduced,

which would entitle him to a reduction of his sentence. The District Court denied Hidalgo's

motion to reduce his sentence.

                                             II.

       On appeal, Hidalgo argues that under the “common sense” test listed in Amendment

709, harassment qualifies as an “offense similar to” disorderly conduct and, therefore, is not

an offense that carries criminal history points.

       In determining whether offenses are “similar” under the terms of § 4A1.2(c)(1), we

have followed the “elements test” listed in United States v. Elmore, 108 F.3d 23, 27 (3d Cir.

1997). However, Application Note 12 of Amendment 709 makes it clear that the Sentencing

Commission now wishes all circuits to follow the “common sense” test first articulated in

United States v. Hardeman, 933 F.2d 278, 281 (5th Cir. 1991). United States Sentencing



                                              3
Manual app. C at 240-41 (2008). Hidalgo contends that Application Note 12 of Amendment

709 should be applied retroactively and his harassment offenses should be analyzed under

the new test in the amendment, which may result in his criminal history category being

reduced.

       “Generally, a district court may not alter a term of imprisonment once it has been

imposed.” United States v. Wise, 515 F.3d 207, 220 (3d Cir. 2008). However,

       [I]n the case of a defendant who has been sentenced to a term of imprisonment
       based on a sentencing range that has subsequently been lowered by the
       Sentencing Commission pursuant to 28 U.S.C. 994(o), upon motion of the
       defendant or the Director of the Bureau of Prisons, or on its own motion, the
       court may reduce the term of imprisonment, after considering the factors set
       forth in section 3553(a) to the extent that they are applicable, if such a
       reduction is consistent with applicable policy statements issued by the
       Sentencing Commission.

18 U.S.C. § 3582(c)(2) (emphasis supplied). Thus, Wise informs us that “if the applicable

Guidelines range has been lowered after a defendant has been sentenced, a district court may

. . . reduce the defendant's sentence, but only if the reduction would be consistent with a

policy statement issued by the Sentencing Commission.” Wise, 515 F.3d at 221.

       According to USSG § 1B1.10(a)(1), only amendments listed under § 1B1.10(c) are

covered by the policy statement. Therefore, a reduction of sentence is not authorized under

a § 3582(c)(2) motion because the specific amendment the motion is based upon,

Amendment 709, is not listed in USSG § 1B1.10(c).

                                            III.




                                             4
       While acknowledging that Amendment 709 is not listed in § 1B1.10(c), Hidalgo

argues that Amendment 709 is a “clarification” of the Guidelines Manual and, therefore,

should apply retroactively to his 2004 conviction and sentence.         “‘[C]ourts can give

retroactive effect to a clarifying (as opposed to substantive) amendment regardless of

whether it is listed in U.S.S.G. § 1B1.10.’” United States v. Marmolejos, 140 F.3d 488, 491

(3d Cir. 1998) (quoting United States v. Capers, 61 F.3d 1100, 1109 (4th Cir. 1995)).

       However, a discussion of whether Amendment 709 is a clarifying or substantive

amendment is not necessary because it is clear from the language of 18 U.S.C. § 3582(c)(2)

and USSG § 1B1.10(a)(2) that if the pertinent amendment is not listed in § 1B1.10(c), then

a reduction of the defendant’s term is not authorized under a § 3582(c)(2) motion. The

applicable policy statement, § 1B1.10(a)(2), provides:

       (2) Exclusions.--A reduction in the defendant's term of imprisonment is not
       consistent with this policy statement and therefore is not authorized under 18
       U.S.C. § 3582(c)(2) if--
              (A) None of the amendments listed in subsection (c) is applicable to the
              defendant; or
              (B) An amendment listed in subsection (c) does not have the effect of
              lowering the defendant's applicable guideline range.

USSG § 1B1.10(a)(2).

       Thus, an amendment not listed in § 1B1.10(c) is, by definition, inconsistent with the

applicable policy statement. Although Marmolejos held that a clarifying amendment not

listed under § 1B1.10(c) could be applied to reduce a sentence, Marmolejos did not involve

a § 3582(c)(2) motion, but was predicated on a 28 U.S.C. § 2255 action. See Marmolejos,



                                             5
140 F.3d at 489. Since Hidalgo’s § 3582 motion for a reduction in sentence is based upon

Amendment 709, which is not listed in § 1B1.10(c), he is not eligible for a reduced sentence,

and a determination of whether Amendment 709 is clarifying or substantive is not necessary.

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s denial of the motion to

reduce the sentence.




                                             6